       Case: 3:18-cv-00327-jdp Document #: 111 Filed: 02/26/21 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 YVONNE MART FOX, GRANT NESHEIM,
 DANIELLE DUCKLEY, and SHELLEY KITSIS,
 individually and on behalf of all others similarly
 situated,
                                                                   OPINION and ORDER
                              Plaintiffs,
        v.
                                                                        18-cv-327-jdp
 IOWA HEALTH SYSTEM
 d.b.a. UNITYPOINT HEALTH,

                              Defendant.


       This proposed class action involves two data breaches in which, plaintiffs allege,

defendant Iowa Health System, d.b.a. UnityPoint Health, failed to protect plaintiffs’ personal

data and the personal data of about 1.4 million others. The court held a hearing on plaintiffs’

motion for final approval of a proposed settlement of this action. The court is prepared to

approve the settlement, but an untimely opt-out request requires a decision from the court.

       Kayla McCall says that she didn’t receive notice of the proposed settlement until after

the January 4, 2021 opt-out deadline, “when the [notice] was forwarded from [her] old address

after some delay.” Dkt. 109-2, at 2. The parties have briefed the issue as requested by the court.

       A district court has discretion under Federal Rule of Civil Procedure 6(b) to allow a

class member to opt out of a proposed settlement after the deadline to do so. In re Vitamins

Antitrust Class Actions, 327 F.3d 1207, 1209 (D.C. Cir. 2003). The question is whether “the

party failed to act because of excusable neglect.” Fed. R. Civ. P. 6(b)(1)(B). Factors that are

relevant to this question include “the danger of prejudice to the [opposing party], the length

of the delay and its potential impact on judicial proceedings, the reason for the delay, including
         Case: 3:18-cv-00327-jdp Document #: 111 Filed: 02/26/21 Page 2 of 4




whether it was within the reasonable control of the movant, and whether the movant acted in

good faith.” Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395 (1993).

         The court will allow McCall to opt out of the settlement. UnityPoint may face some

prejudice, because there are now 68 rather than 67 class members who will not be bound by

the settlement. A single additional opt-out from a class of 1.4 million members does not impose

undue prejudice on UnityPoint. Regarding the length of the delay, McCall’s response was

postmarked 19 days after the opt-out deadline, a significant delay, but not patently

unreasonable. See Snyder v. Ocwen Loan Servicing, LLC, No. 14 C 8461, 2019 WL 2103379, at

*11 (N.D. Ill. May 14, 2019) (allowing class member to opt out of proposed settlement even

though opt-out request was submitted three weeks late “without any explanation”).

         McCall’s stated reason for the delay is that she did not receive the notice until after the

opt-out deadline because she had moved, which UnityPoint attempts to dispute. The claims

administrator confirms that notice of the settlement was mailed beginning October 27, 2020,

and the administrator received a new address for McCall by postal forward on December 15,

2020. The notice was remailed to McCall on an unspecified date, but presumably shortly after

December 15, which was about three weeks before the January 4, 2021 opt-out deadline.

UnityPoint says that the notice should have gotten to McCall before January 4, based on the

idea that the mail doesn’t usually take that long. But mail service is typically overburdened

around the holidays, and extraordinary delays continue to be reported for this past holiday

season. See, e.g., Quinn Klinefelter, ‘There's No End In Sight’: Mail Delivery Delays Continue Across

The Country.1 The court is satisfied that McCall was not neglectful. She just didn’t get the notice

in time, through no fault of her own, and she acted promptly once she did.


1
    National Public Radio (Jan. 22, 2021), https://www.npr.org/2021/01/22/959273022/theres-

                                                 2
       Case: 3:18-cv-00327-jdp Document #: 111 Filed: 02/26/21 Page 3 of 4




       UnityPoint also contends that even if McCall’s delay was justified, McCall herself must

request an extension under Rule 6(b). UnityPoint cites In re VMS Securities Litigation, 145

F.R.D. 458, 462 (N.D. Ill. 1992), vacated in part on other grounds by 21 F.3d 139 (7th Cir. 1994),

in which the court noted that a class member requesting a late opt-out (after final approval of

the settlement) hadn’t “filed a formal motion” requesting an extension under Rule 6(b) or relief

from final judgment under Rule 60(b). But the court went on to consider the opt-out request

on its merits despite the lack of a formal motion. Id. at 462–63. This was consistent with the

court’s treatment of other late opt-out requests in the same litigation, which the court

considered to have “effectively [sought] an enlargement of time” under Rule 6(b) or relief from

final judgment under Rule 60(b), even though the class members hadn’t filed formal motions.

In re VMS Sec. Litig., No. 89 C 9448, at *2 (N.D. Ill. Aug. 13, 1992). The court ultimately

allowed two of the late opt-outs to be excluded from the settlement. Id. at *5. So these cases

don’t support UnityPoint’s argument.

       Requiring McCall to bring the motion herself would be needlessly formalistic and

wasteful. It would require McCall either to (1) appear in this action; or (2) bring a new lawsuit

against UnityPoint, wait for UnityPoint to move to dismiss her claims as barred by the

judgment in this case, and then move for an extension. If excusable neglect were a closer

question here, it might make sense to require McCall to make her own motion. But the question

isn’t close, so the court sees no reason to force McCall to take these steps. See also Snyder, 2019

WL 2130079, at *10 (allowing late opt-outs without requiring motions from class members

themselves under court’s “considerable discretion to allow late . . . opt-outs to go forward”).




no-end-in-sight-mail-delivery-delays-continue-across-the-country


                                                3
Case: 3:18-cv-00327-jdp Document #: 111 Filed: 02/26/21 Page 4 of 4




For these reasons, the court will allow McCall to opt out of the proposed settlement.

Entered February 26, 2021.

                                    BY THE COURT:

                                    /s/
                                    ________________________________________
                                    JAMES D. PETERSON
                                    District Judge




                                       4
